DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 20 recite “the fixed wire ends” which lacks antecedent basis.
Claim 19 recites “the fixed wire ends” which lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-10, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walling et al (US 2015/0165192 A1, hereinafter “Walling”) in view of Bornzin et al (US 2016/0045723, hereinafter “Bornzin”)
Regarding claims 1 and 12, Walling discloses prepared a sealed flat housing enclosing an electronic circuitry (see figures 2A and 4A-B; pars 0050, 0066); the housing comprising a plurality of feedthrough conductors, each feedthrough conductor comprising a proximal end part connected to the enclosed electronic circuitry (par 0060) and a distal end part extending from a side surface of the housing and cumulated on said side surface (figures 3A-C and 4A-B; pars 0060-0061 and 0066); and a tubing that houses a plurality of wires connected to said feedthrough conductors and that is arranged on the housing (figures 4A-B; par 0066).
Walling, however, does not explicitly disclose that the tubing includes a cut longitudinal slit through the wall of the tubing through which the wires extend out of the tubing.  Bornzin is analogous art with regard to construction of conductive elongated members used in IMDs (see figure 7A).  Bornzin discloses it was known in the art to provide a longitudinal slit through the wall of the tubing through which the wires extend out of the tubing (par 0051, element 710).  Applied to the invention of Walling, the features of Bornzin would provide means for a cutting and providing longitudinal slit through the wall of a tubing through which wires extend out of the tubing as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 3, Walling in view of Bornzin discloses the claimed invention, as included in the rejection of claim 1 above.  Walling, however, is further silent as to at least two wires extending out of the tubing at different longitudinal positions of the tubing.  Bornzin is analogous art with regard to construction of conductive elongated members used in IMDs (see figure 7A).  Bornzin discloses it was known in the art to provide a longitudinal slit through the wall of the tubing through which the wires extend out of the tubing (par 0051, element 710).  Applied to the invention of Walling, the features of Bornzin would provide means for a longitudinal slit through the wall of a tubing through which wires extend out of the tubing, such that the longitudinal slit would further allow for conductors to exit the slit to couple to the feedthroughs at various longitudinal locations (corresponding to the feedthrough locations of Walling figures 4A-B) as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Bornzin in the invention of Walling, since such a modification would provide the predictable results of improved ease of removing lead if explant is required thereby increasing implantation safety for the patient.
Regarding claims 4, 14, and 18, Walling in view of Bornzin discloses the claimed invention, as included in the rejection of claims 1 and 12 above.  Walling, however, is further silent as to a wire length from a wire exit position at the tubing to a fixed wire end 
Regarding claims 5 and 20, Walling in view of Bornzin discloses the claimed invention, as included in the rejection of claims 1 and 3 above.  Walling, however, is further silent as to wire extension directions from the wire exit positions at the tubing to the fixed wire ends are different for the at least two wires.  Bornzin is analogous art with regard to construction of conductive elongated members used in IMDs (see figure 7A).  
Regarding claims 6 and 15, Walling discloses a wire guide arranged on said side surface in which a plurality of guide grooves for guiding the wires are formed, such that a plurality of guide grooves for guiding the wires are formed on a side surface of the housing and the wires are placed in the guide grooves (figures 4A-B, including lead guided by the wall 203 and overmoulding 23; par 0065-0066).
Regarding claim 7, Walling discloses the tubing runs along the outer periphery of the wire guide (figures 4A-B including lead guided by the wall 203 and overmoulding 23; par 0065-0066).
Regarding claim 8, Walling discloses the wire guide has a hole through which the distal end part of the feedthrough conductor is exposed (figure 3A, par 0060).
Regarding claim 9, Walling discloses a first end of each guide groove communicates with an outer periphery of the wire guide and a second end of each guide groove communicates with the feedthrough conductor  (figures 4A-B further secured via overmoulding 23 and figure 3A; par 0060, 0065-0066).
Regarding claim 10, Walling disclose a plurality of connectors configured to provide connections for the plurality of wires, wherein each connector comprises a first end section adapted to be connected with a feedthrough conductor and a second end section adapted to be connected with a wire (par 0060, where the electrode pins include a portion coupled to the feedthrough on one end and a portion coupled to a conductive pathway on the other end).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walling in view of Bornzin as applied to claim 6 above, and further in view of Berrang et al (US 2002/0019669, hereinafter “Berrang”).
Regarding claim 11, Walling in view of Bornzin discloses a wire guide as included in the rejection of claim 6 above.  Walling in view of Bornzin, however, does not explicitly disclose the wire guide is made from an electrically insulating material to house the wires electrically insulated from each other and from the housing.  Berrang is analogous art in regard to cochlear prosthesis housing structures (e.g., figure 1).  Berrang discloses it was known in the art to provide a wire guide made from an electrically insulating material to house the wires electrically insulated from each other and from the housing (par 0023, 0079).  Applied to the invention of Walling, the features .
Allowable Subject Matter
Claims 2, 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799